Citation Nr: 1620501	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  08-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection to residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  He had additional service with the Army Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record. 

In December 2010 and May 2013, the Board remanded the instant matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

In April 2014, the Board denied the Veteran's claim for entitlement to service connection for residuals of a right foot injury.  The Veteran, through his attorney and VA's Office of General Counsel, timely filed a Joint Motion for Remand (Joint Motion) of the Board's April 2014 decision with the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted the Joint Motion and vacated and remanded the Board's April 2014 decision.  

In April 2015, the Board again remanded this claim for further evidentiary development consistent with the terms of the January 2015 Joint Motion.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, in April 2015, the Board remanded the case for additional development consistent with the terms of the January 2015 Joint Motion.  The April 2015 remand directed that the AOJ inform the Veteran that the information he provided was insufficient to conduct a meaningful search of his Reserve duty records pertinent to his claim, advise the Veteran as to the necessary information to obtain his Reserve duty treatment records, and undertake reasonable efforts to obtain these records.  

The record reflects that the AOJ has not furnished the Veteran the requested letter notifying him that the information he submitted was insufficient to obtain his Reserve duty treatment records and informing the Veteran of the required information to obtain these records.  While the record reflects that the Veteran's personnel records verifying his service in the Army Reserve have been associated in August 2015, no treatment or medical records relevant to the Veteran's Reserve duty service were associated.  Furthermore, a review of the record reveals that these Reserve duty records associated in August 2015 are duplicative of those contained in the claims file.  See Service Treatment Records associated in July 2008 at 3, 7.  Although an undated printout of a VA Form 21-3101, associated with the claims file in July 2015, indicates that the AOJ requested the Veteran's complete service treatment records, such request limited the search to the Veteran's active duty service and failed to specifically include the Veteran's Reserve duty service.  

The April 2015 remand also directed that the June 2013 VA examiner provide an addendum opinion to specifically address the Veteran's February 1980 private treatment record noting a "severe sprain" of the right foot and ankle from December 1979 and explain why the lack of documented right foot complaints at separation was an indication that the Veteran's current right foot/ankle disability was not related to his service.  

Following the April 2015 remand, an addendum opinion was provided in September 2015.  The examiner stated that the Veteran's injury to the right foot completely healed during service, which accounted for the lack of documented complaints as to the right foot at his discharge examination. The examiner then stated that for "[a]pproximately twenty years," the Veteran had not complained of symptoms relevant to his right foot injury during service and failed to address the February 1980 private treatment record noting a "severe sprain" as to the right foot/ankle, as specifically directed by the April 2015 remand.  
Based on the foregoing, the Board finds that the AOJ did not substantially comply with the mandates of the April 2015 remand pursuant to the January 2015 Joint Motion.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In Stegall, the Court held that "where . . .  the remand orders of the Board . . .  are not fully implemented, the Board itself errs in failing to insure compliance."  Id.  

As for the requested Reserve duty records, it is unclear as to what, if any, efforts the AOJ has undertaken to obtain the requested records from the Veteran's Reserve duty service pursuant to the April 2015 remand.  Further, the record does not reflect that the Veteran was notified of sufficient information for a meaningful search of his Reserve duty records pertinent to his claim.   With respect to the requested addendum opinion, the examiner failed to address the February 1980 private treatment record as specified by the directives of the April 2015 remand and provided an opinion based on inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.      

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran explaining that the information he provided was insufficient to obtain his Reserve duty treatment records and informing him of the information necessary to obtain those records. 

2.  Based on information provided by the Veteran, contact any appropriate source to obtain any outstanding Reserve duty treatment records as specified by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, arrange for an orthopedic specialist other than the September 2015 VA examiner to provide an addendum opinion.  Any additional VA in-person examination is left to the discretion of the VA examiner.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

The examiner should identify all current residuals of the in-service right foot injury since the date of the claim (i.e. July 2007).  

For each currently diagnosed residual of the right foot injury, the examiner should render an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's military service. 

In rendering his or her opinion, the examiner is asked to consider the following medical evidence: 
1) February 1980 private treatment record noting a "fragment of bone adjacent to the tip of the lateral malleolus" and a December 1979 sprain as to the right foot/ankle; 2) April 1984 bunionectomy of the right first metatarsal phalangeal joint; 3) December 1986 bunionectomy of the right 5th metatarsal phalangeal joint; 4) August 1987 excision of a Morton's neuroma of the right 3rd interface; and 5) June 1988 private treatment record noting the Veteran's complaints of weakness causing right ankle sprains.  

The rationale for all opinions offered should be provided. 

4.  After the development requested above has been completed, and after any additional development deemed appropriate, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




